US Tungsten Corporation Reduces Common Shares Outstanding by Over 60%




Henderson, NV -- (GlobeNewswire – February 19th 2013) – US Tungsten Corp. (“US
Tungsten” or “USTU”), (OTCQB: USTU) a company focused on becoming a near-term
North American focused tungsten producer, is pleased to announce effective
February 19, 2013, entering into a share cancellation/return to treasury
agreement with Matthew Markin, President of US Tungsten.




Mr. Markin has agreed to return 123,000,000 shares to the Company treasury for
cancellation. This transaction will render the company with approximately
75,750,000 common shares issued and outstanding.







About US Tungsten Corp:

U.S. Tungsten Corp. was built upon one mandate: to find tungsten right here at
home solving the looming crisis in domestic supplies.




As a result, US Tungsten has assembled a team of tungsten experts who are
skilled and experienced in the exploration of this specialty metal. The
company’s initial focus is in the western US where tungsten was mined in the
past, and is also home to many discoveries that remain undeveloped. The last
tungsten mine in the US closed in 2000 and no domestic tungsten mining has
occurred since. Historic tungsten mines and occurrences are found in the West,
particularly in Montana, California, Nevada, Colorado and Arizona.




Beginning early in 2012, the company launched their specialty metals search in
Montana. US Tungsten’s first acquisition was a property in the western portion
of the state where historical mining has produced high grade tungsten through
1956 - 1957. Following our initial prospecting and assessment, we plan to
conduct initial exploration in 2012 and 2013.




US Tungsten’s goal is to expand our holdings through aggressive prospecting and
staking across the western U.S, building a domestic, secure project portfolio of
tungsten and other specialty metals projects.




For further information, please visit the company’s website: www.ustungsten.com




Safe Harbor Statement:

"Forward-looking statements", as that term is defined in Section 27A of the
United States Securities Act of 1933 and Section 21E of the Securities Exchange
Act of 1934. Statements which are not purely historical are forward-looking
statements and include any statements regarding beliefs, plans, expectations or
intentions regarding the future including, but not limited to, additional
acquisitions. Actual results could differ from those projected in any
forward-looking statements due to numerous factors. Such factors include, among
others, the inherent uncertainties associated with mineral exploration. US
Tungsten, Corp. assumes no obligation to update the forward-looking statements,
or to update the reasons why actual results could differ from those projected in
the forward-looking statements. Although we believe that the beliefs, plans,
expectations and intentions contained in press release are reasonable, there can
be no assurance that such beliefs, plans, expectations or intentions





will prove to be accurate. Investors should consult all of the information set
forth herein and should also refer to the risk factors disclosure outlined in
our current and periodic reports filed from time-to-time with the Securities and
Exchange Commission.




For further information, please contact:




Tyler Troup, Managing Director

Circadian Group, Investor Relations

Toll Free:   +1 (866) 865-2780

Toronto:    +1 (647) 930-1037

New York:  +1 (646) 257-2444




Email: Tyler@Circadian-Group.com

Web: www.Circadian-Group.com

DD portal: http://www.circadian-group.com/client.html






